Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently in this application, claims 1, 6, 8, 10-15, and 18-21 are pending.

Claim Objections
Claim 21 objected to because of the following informalities:  "an anti-rotation feature between the hot fairing structure and the exit guide vane ring, the anti-rotation features inboard of the multiple of diffusion passages" appears to be referring to the anti-rotation feature (132, fig 3), as there is no other anti-rotation feature between the exit guide vane ring and hot fairing structure inboard of the multiple diffusion passages.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations from claims 10-13 were added into the base.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 10-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Niggemeier (US-Pub 2015/0252729) in view of Aronsson (9951692) and Stueber (5249921).
Regarding claims 1 and 10-13, Niggemeier discloses, a pre-diffuser (annotated fig 5) downstream of a compressor section (52, fig 2) of a gas turbine engine (20, fig 1), comprising: a full ring ring-strut-ring (annotated fig 5, see outer and inner rings with the strut between them which comprise 64-I, fig 4) structure that comprises a multiple of hollow struts (annotated fig 5) and a multiple of inlets (area between each strut) to a respective diffusion passage (annotated fig 5), one of the multiple of inlets formed between each one of the multiple of hollow struts located between two diffusion passages (since the struts form the entrance walls to the diffusion passages, they would have to be located between two passages); an exit guide vane ring (annotated fig 2) adjacent to the ring-strut-ring 

    PNG
    media_image1.png
    733
    706
    media_image1.png
    Greyscale
FIG. 5

    PNG
    media_image2.png
    422
    499
    media_image2.png
    Greyscale
   FIG. 2


 
 
 
 
Niggemeier does not disclose a multiple of diffusion passage ducts welded to the ring-strut-ring structure, each of the multiple of diffusion passage ducts in communication with one of the multiple of diffusion passages; a first anti-rotation feature on one side of the full ring hot fairing radial flange and a second anti-rotation feature on an opposite side of the full ring hot fairing radial flange, wherein the first anti-rotation feature engages an exit guide vane ring and the second anti-rotation feature engages a static structure.
Aronsson teaches a fairing structure with an attached sheet metal passage duct that are welded to a cast ring-strut-ring structure (col 4, lines 13-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pre-diffuser disclosed by Niggemeier by having multiple diffusion passages welded to the ring-strut-ring structure based on the teachings of Aronsson. One of 

    PNG
    media_image3.png
    430
    466
    media_image3.png
    Greyscale
STUEBER FIG. 3
Stueber teaches a pre-diffuser comprising a first anti-rotation feature (annotated fig 3) on one side of the full ring hot fairing radial flange and a second anti-rotation feature on an opposite side of the full ring hot fairing radial flange (connecting the parts through the bolt on each side of the full ring hot fairing radial flange means that on each side one half of the bolt extends from the flange and works as an anti-rotation feature, therefore each side of the bolt meets the limitations of this claim as one of the anti-rotation features) wherein the first anti-rotation feature engages an exit guide vane ring (annotated fig 3) and the second engages a static structure (annotated fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pre-diffuser disclosed by Niggemeier by having the flange have two anti-rotation features on opposite sides of the flange based on the teachings of Stueber. Doing so would reduce the thermal stresses due to the different temperatures of the guide vanes and diffuser walls (col 2, lines 50-63), as suggested by Stueber.

Regarding claim 6, Niggemeier discloses wherein the inlet to each of the multiple of diffusion passages are smaller than an exit from the diffusion passage (100, fig 3 area increases from the front end to the second end).

Regarding claim 8, Niggemeier discloses wherein each of the multiple 10of hollow struts align with one of a respective multiple of exit guide vanes of an exit guide vane ring (annotated fig 2, exit guide vanes are aligned with struts).

Regarding claim 14, 
Niggemeier in view of Stueber and Aronsson thus far does not disclose wherein the static structure is subjected to a lower temperature than the ring-strut-ring structure.
The static structure of Stueber is not in the direct flow path of the working fluid, so it would take less heat from the working fluid and thus would have a lower temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pre-diffuser disclosed by Niggemeier and Aronsson by having the static structure away from the working fluid based on the teachings of Stueber. Doing so would reduce the thermal stresses due to the different temperatures of the guide vanes and diffuser walls (col 2, lines 50-63), as suggested by Stueber.

Regarding claim 21, Stueber teaches in claim 1 an anti-rotation feature between the hot fairing structure and the exit guide vane ring (see rejection with claim 1, the anti-rotation feature inboard of the multiple diffusion passages, and wherein the static structure flange abuts the hot fairing radial flange (annotated fig 3, parts are next to each other).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Niggemeier in view of Sloop (5632141).
Regarding claim 15, Niggemeier discloses a pre-diffuser for a gas turbine engine, comprising: an exit guide vane ring (annotated fig 2) having a multiple of exit guide vanes defined around an engine longitudinal axis (A, fig 4); and a hot fairing structure (64-I, fig 4) adjacent to the exit guide vane ring to form a multiple of 15diffusion passages (annotated fig 5) defined around the engine longitudinal axis, the hot fairing structure comprises a ring-strut-ring structure (annotated fig 5) with a multiple of hollow struts (annotated fig 5) and a multiple of inlets (annotated fig 5, point at which the diffusion passages arrow is pointed too) to the respective multiple of diffusion passages, one of the multiple of inlets formed between each of the multiple of hollow struts (passages are formed by the struts so they would be formed in between them), each of the multiple of hollow struts include a cavity (annotated fig 5) in communication with a passage (passage along which air S flows, figure 7).
Niggemeier does not disclose wherein the passage is in communication with a combustor section of the gas turbine engine.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow passage in communication with the diffuser cavity disclosed by Niggemeier by having the passage be in fluid communication with the combustor section based on the teachings of Sloop. Doing so would decrease downstream component distortion by improving turbine cooling uniformity (col 2, lines 40-53), as suggested by Sloop.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niggemeier as modified by Sloop in claim 15, further in view of Rice (6364606).
Regarding claim 18, Niggemeier further discloses an outer radial interface (annotated fig 2) between a radial outer surface of the hot fairing structure (annotated fig 2) and the exit guide vane ring (annotated fig 2), the outer radial interface being a full hoop structure.
Niggemeier as modified by Sloop does not explicitly disclose if there are any anti-rotation features between the hot fairing structure and the exit guide vane ring, the anti-rotation features inboard of the multiple diffusion passages
Rice teaches an exit guide vane diffuser connection comprising an anti-rotation feature (170, fig 1) between the hot fairing structure and the exit guide vane ring, the anti-rotation features inboard of the multiple of diffusion passages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exit guide vane diffuser connection disclosed by Niggemeier as modified by Sloop by adding an anti-rotation device based on the teachings of Rice. Doing so would hold the outlet guide vane to the diffuser casing (col 1, lines 55-60), as suggested by Rice.




    PNG
    media_image4.png
    502
    499
    media_image4.png
    Greyscale
 FIG. 2
Regarding claim 20, Niggemeier further discloses a static structure flange (annotated fig 2); a clamp ring (annotated fig 2) that abuts the exit guide vane radial flange; and 20a multiple of fasteners (these are ring shaped so there will be a multitude of fasteners going circumferentially along the ring) that fasten the clamp ring to the static structure flange.
Niggemeier as modified by Sloop in view of Rice thus far does not disclose the static structure flange abutting the hot fairing radial flange.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exit guide vane diffuser connection disclosed by Niggemeier as modified by Sloop by adding the clamp ring to a static structure that abuts the hot fairing radial flange based on the teachings of Rice. Doing so would hold the static structure securely to the hot fairing radial flange to the diffuser casing (col 1, lines 55-60), as suggested by Rice.

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. Applicant argues that Stueber does not disclose a hot fairing radial flange, as the part 46 of Stueber is subject to a pressure differential due to the compressed airflow. This argument is not persuasive because there is nothing claimed that prevents this pressure differential, it only has to be a flange that extends from the diffusor structure with a first and second anti-rotation figure engaged with an exit guide vane ring and a static structure respectively, which is disclosed by Stueber. Applicant also argues that the radial flange 46 is separate from the outer diffuser case 43, and thus would not form a cast full ring-strut-ring structure. This is not persuasive as the disclosure states that the “inner diffuser support member, which is typically cast integral with the diffuser” (col 3, lines 10-12) which shows that they are actually cast together. Applicant also argues that there is no motivation to combine Niggemeier in view of Rice because Niggemeier does not teach the need for an anti-rotation feature between the hot fairing structure and exit guide vane ring. This argument is not persuasive because Rice does teach the need to .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN V MEILLER/Examiner, Art Unit 3741    

/ALAIN CHAU/Primary Examiner, Art Unit 3741